COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


LYNN J. DEMPSEY
                                                 MEMORANDUM OPINION *
v.   Record No. 1894-98-2                             PER CURIAM
                                                   FEBRUARY 2, 1999
ENERFAB CORPORATION AND NATIONAL
 FIRE INSURANCE COMPANY OF HARTFORD


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Lynn J. Dempsey, pro se).
           (Jennifer G. Marwitz; Law Offices of Roya
           Palmer Ewing, on brief), for appellees.



     Lynn J. Dempsey ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in (1) denying his

request made on the day of the hearing to introduce into evidence

the March 27, 1997 medical report of Dr. H.L. Phillips and two

office notes of Dr. Frank J. Grady; (2) finding that claimant

failed to prove that his non-ischemic central retinal vein

occlusion of the left eye was causally related to his compensable

November 16, 1995 injury by accident; and (3) failing to apply

the "two causes" rule.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       See

Rule 5A:27.




     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                             I. and III.

     Claimant contends that the deputy commissioner abused her

discretion and denied him due process by refusing to allow him to

introduce into evidence on the day of the hearing Dr. Phillips's

medical report and Dr. Grady's office notes.    Claimant also

contends that the commission erred in failing to apply the "two

causes" rule.

     Claimant did not request that the full commission review the

deputy commissioner's denial of his request to introduce the

medical reports, nor did he argue before the commission that it

should have applied the "two causes" rule.    Decisions of a deputy

commissioner that are not reviewed by the full commission cannot

be brought before this Court.     See Southwest Architectural

Prods., Inc. v. Smith, 4 Va. App. 474, 478, 358 S.E.2d 745, 747

(1987).    Furthermore, an issue that is not disputed before the

commission will not be considered on appeal.     See Green v.

Warwick Plumbing & Heating Corp., 5 Va. App. 409, 413, 364 S.E.2d
4, 6 (1988); Rule 5A:18.   Accordingly, we cannot consider these

issues on appeal.

                                 II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     In denying claimant's application, the commission found as

follows:
            We have reviewed the medical record in detail


                                 - 2 -
            and can find no statement from any doctor
            that the claimant's non-ischemic central
            retinal vein occlusion in his left eye was
            caused by exposure to welding flashes on
            November 16, 1995, or was the result of the
            corneal abrasions sustained at that time.
            The closest any doctor comes on this record
            to such a statement is the statement of Dr.
            [W. Wynn] McMullen that claimant's retinal
            condition "appeared to develop in association
            with Mr. Dempsey's ocular injury." (Emphasis
            added). In the immediately preceding
            sentence, Dr. McMullen states that central
            retinal vein occlusion is often of unknown
            cause. We conclude that at most, Dr.
            McMullen was stating no more than a temporal
            association between the claimant's corneal
            abrasions and the development of the central
            retinal vein occlusion. In fact, . . . the
            claimant, during a period of approximately
            two and one-half months, continued to engage
            in his regular duties and responsibilities
            without further complaint. At most, we can
            conclude that there is an undefined temporal
            association between the two conditions. Such
            a conclusion is not sufficient to find the
            necessary causal relationship between the
            claimant's corneal abrasions and his retinal
            condition.

     The commission's factual findings are supported by the

record.    In light of the lack of any persuasive medical opinion

causally relating claimant's retinal condition to his compensable

November 16, 1995 injury by accident, we cannot say as a matter

of law that claimant's evidence sustained his burden of proof.

Accordingly, the commission's findings are binding and conclusive

upon us.    See Tomko v. Michael's Plastering Co., 210 Va. 697,

699, 173 S.E.2d 833, 835 (1970).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                - 3 -